Per Curiam.

In order for a writ of prohibition to issue, appellant must establish that appellee is about to exercise judicial power, that the exercise of such judicial power is not legally authorized, and that injury will result for which there is no adequate remedy at law. Schucker v. Metcalf (1986), 22 Ohio St. 3d 33, 37, 22 OBR 27, 31, 488 N.E. 2d 210, 214; State, ex rel. Johnson, v. Perry County Court (1986), 25 Ohio St. 3d 53, 58, 25 OBR 77, 81, 495 N.E. 2d 16, 21.
A review of the facts demonstrates that appellant has failed to satisfy these requirements. Appellant currently has a motion pending before the trial court which challenges that court’s in personam jurisdiction as to appellant. This motion constitutes an adequate remedy by which appellant may pursue his objections to the trial court’s assumption of in personam jurisdiction over him. Generally, a writ of prohibition will not issue against a court having jurisdiction over the subject matter of an action pending before it to deprive such court of the authority vested in it by the laws of Ohio to determine its own jurisdiction as to specific issues raised therein. State, ex rel. Smith, v. Court (1982), 70 Ohio St. 2d 213, 24 O.O. 3d 320, 436 N.E. 2d 1005, syllabus; State, ex rel. Bd. of Cty. Commrs., v. Court of Common Pleas (1978), 54 Ohio St. 2d 354, 8 O.O. 3d 359, 376 N.E. 2d 1343; State, ex rel. Houk, v. Court of Common Pleas (1977), 50 Ohio St. 2d 333, 4 O.O. 3d 475, 364 N.E. 2d 277.
Furthermore, appellant would have the availability of an appeal should the trial court ultimately rule against him. State, ex rel. Smith, supra.
Based upon the foregoing, we find that appellant has an adequate remedy at law and affirm the judgment of the court of appeals.-

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.